Citation Nr: 0415744	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotency due to right inguinal hernia repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Houston, 
Texas that denied entitlement to compensation under 
38 U.S.C.A. § 1151 for impotency due to right inguinal hernia 
repair.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2003. 


REMAND

The veteran contends that he is entitled to VA compensation 
under 38 U.S.C.A. § 1151 for impotence following right 
inguinal hernia surgery in March 2000 at VA.  

Unfortunately the Board notes that VA records are incomplete 
in this claims file.  Although in an April 2001 letter, the 
RO requested complete medical records, to include the 
surgical operative report and other records from the VA 
medical center for this March 2000 surgery, the surgical 
operative report is absent from the claims file.  VA's duty 
to assist the veteran includes obtaining relevant medical 
records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC must attempt to obtain the 
complete VA medical records, to include 
the operative surgical report and post 
surgical treatment for right inguinal 
surgery in March 2000.  (See April 2001 
RO letter for complete list of records to 
be obtained.)  If these records are not 
available, certification of such must be 
placed in the record.

3.  After completion of #1-2 above, and 
only if additional medical records are 
obtained, the AMC should return the 
claims file to the examiner who conducted 
the June 2002 VA examination.  If this 
examiner is no longer available, the 
claims file should be forwarded to the 
appropriate specialist.  The claims 
folder must be made available to the 
examiner and the examiner should 
acknowledge such review in the 
examination report.  Following review of 
the records surrounding his March 2000 
hernia surgery and post surgery treatment 
including the operative report, the 
examiner should again address whether it 
is as least as likely as not that the 
veteran's impotency is the product of, or 
is otherwise related to VA medical 
treatment, in particular the March 2000 
hernia surgery.  This opinion should be 
expressed in terms of probability.  The 
reviewing examiner should provide 
complete rationale for all conclusions 
reached.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




